Title: From John Adams to James Warren, 6 September 1782
From: Adams, John
To: Warren, James



The Hague Septr. 6th.1782
Dear Sir

I thank You for the Papers and your Card of 22d July. The Letters inclosed I shall send along. My Friends have all become as tender of me as You are; and to save me trouble send me no Letters: so I know nothing about You. I hope You have not been all sick as I have. I hope You have not all quite so much Business as I have to do; at least I hope it is to better effect, and to more profit, both public and private.
To negotiate a Loan of Money, to sign the obligations for it, to make a thousand Visits, some idle, some not idle, all necessary—to write Treaties in English, and be obliged to have them translated into French and Dutch, and to reason and discuss every Article to— to— to— to— to— &ca &ca. &ca. is too much for my Patience and Strength.
My Correspondence with Congress and their Ministers in Europe is a great deal of work. In short I am weary, and nobody pities me. Nobody seems to know any thing about me. Nobody knows that I do any thing or have any thing to do.
One thing, thank God, is certain. I have planted the American Standard at the Hague. There let it wave and fly! in Triumph over Sir Joseph York and British Pride. I shall look down upon the Flagg Staff with pleasure from the other World.
Not the Declaration of American Independence—not the Massachusetts Constitution—not the Alliance with France, ever gave me more Satisfaction or more pleasing Prospects for our Country than this Event. It is a Pledge against Friends and Enemies. It is an eternal Barrier against all Dangers from the House of Bourbon, as well as a present Security against England. Perhaps every Imagination dont rove into futurity, as much as mine, nor care so much about it.

My best Respects to Mrs. Warren and the Family, and believe me your Friend
John Adams

